55 N.Y.2d 900 (1982)
Chemprene, Inc., Appellant,
v.
X-Tyal International Corp., Respondent.
Court of Appeals of the State of New York.
Submitted January 6, 1982.
Decided February 9, 1982.
Andrew L. Spitz and J. George Spitz for appellant.
Edmund V. Caplicki, Jr., for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, WACHTLER, FUCHSBERG and MEYER concur; Judge JONES taking no part.
*901MEMORANDUM.
The order of the Appellate Division should be modified, with costs, by denying the defendant's motion to compel plaintiff to select one attorney to represent him.
For the reasons stated by Justice LEON D. LAZER, in his partial dissent at the Appellate Division we agree that this was a matter within the discretion of the trial court and that the court did not abuse its discretion in this instance. We would note particularly that the nature of the claims involved in this case could suggest the possibility of diverse interests and a need for two attorneys. The conflicts, if any, which may arise by virtue of the representation of the plaintiff by more than one attorney of record should be resolved by the trial court during the course of the litigation. In passing upon any such conflict the factual or contractual complex out of which arises the reason for two attorneys representing one party (e.g., an insurance contract governing the relationship between insurer and insured) will be a factor for the court to consider in determining how its discretion in managing the trial should be exercised.
Order modified, with costs to appellant, in accordance with the memorandum herein and, as so modified, affirmed. Question certified answered in the negative.